Citation Nr: 0021555	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-10 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
November 1966.

The issue on appeal arises from a June 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, by which service connection 
for residuals of a stress fracture of the third metatarsal of 
the left foot was denied.


FINDING OF FACT

The veteran's allegation that he has a left foot disability 
which is related to service is supported by medical evidence 
that would render the claim plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
concerning service connection for a left foot disability.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran underwent an induction examination in March 1964, 
during which his feet were noted to be normal.  The veteran 
underwent another induction examination in November 1964.  
Prior to the examination, he denied any history of swollen or 
painful joints, arthritis or rheumatism, bone, joint, or 
other deformity, lameness, loss of toe, or foot trouble.  
Upon examination, the veteran's feet were noted to be normal.  

In December 1964, the veteran sought treatment at the 
dispensary after complaining of a sore left foot with 
tenderness but no swelling.  Hot soaks and liniment were 
recommended.  Five days later, the veteran again sought 
treatment for a sore foot.  Upon examination, his foot was 
slightly swollen, and there was tenderness of the second and 
third metatarsal.  An X-ray revealed a possible stress 
fracture of the metatarsal.  The veteran again sought 
treatment for a painful foot in January 1965.

The veteran underwent another examination in May 1965.  Prior 
to the examination, he denied any history of swollen or 
painful joints, arthritis or rheumatism, bone, joint, or 
other deformity, lameness, or loss of toe, although the 
veteran did indicate a history of foot trouble.  Upon 
examination, the veteran's feet were noted to be normal.  The 
veteran underwent another examination in October 1966.  Prior 
to the examination, he denied any history of swollen or 
painful joints, arthritis or rheumatism, bone, joint, or 
other deformity, lameness, loss of toe, or foot trouble.  
Upon examination, the feet were noted to be normal.  

In November 1997, the veteran filed a claim concerning "bad 
feet," which included "broken bones."  He did not indicate 
any postservice treatment for such condition on the claims 
form.  He did report treatment for a skin condition at the 
Brockton VAMC.

In November 1997, the VA Medical Center (VAMC) in 
Brockton/West Roxbury, Massachusetts, advised the RO in 
writing that it had no record of treatment relating to the 
veteran.

In January 1998, a number of private medical records were 
associated with the claims file which reflect treatment from 
1974.  These records do not reflect any complaints of or 
treatment for any left foot condition until December 1997.  
At that time, the veteran was seen by Kumar Patel, M.D. for 
follow-up for hypertension and cholesterol problems.  He gave 
a history of polyarthralgias.  He indicated that his overall 
joint pain had improved, although he a great deal of pain in 
both feet.  He also indicated that he had fractured both feet 
in the military service.  His foot pain had continued since 
that time.  The examination of the feet showed no obvious 
deformity.  The assessment was chronic pain in both feet 
which dated and was probably related to the injury sustained 
during service. 

In March 1998, the veteran underwent a feet examination for 
VA purposes.  He reported that he had been treated for a 
stress fracture of his feet during active duty.  He 
complained of weakness and stiffness of his feet, with pain 
in the morning.  Following an examination, the veteran was 
diagnosed as having increased pronation, mild callous of the 
hallux bilaterally, and a mild bunion deformity, question 
degenerative joint disease of the mid foot (although which 
foot was not specified).  The podiatrist who conducted the 
examination suggested a consultation by another individual 
and an updated set of x-rays.  It does not appear that this 
was accomplished.

By a June 1998 rating decision, the RO, in pertinent part, 
denied service connection for residuals of a stress fracture 
of the third metatarsal of the left foot.

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. §3.303 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  In 
addition, certain chronic diseases, including arthritis, when 
manifest to a degree of 10 percent or more within one year 
after the veteran's military service ended, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.307(d) (1999).

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well-grounded claim.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

The Board finds that the veteran's claim concerning service 
connection for a left foot disability is well grounded.  
There is medical evidence linking the veteran's current left 
foot condition to service.  Caluza, supra.  This evidence 
consists of a medical statement linking pain in the veteran's 
foot to an injury in service.  While pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted (See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), the Board notes that there is 
evidence of an identifiable foot disability as diagnosed on 
VA examination.  When read together, these two medical 
reports constitute evidence of a well-grounded claim.

Where a claim is well grounded, VA has a duty to assist in 
the development of the claim.  38 U.S.C.A. § 5107.  The 
required development in this case is discussed in the Remand 
section of this decision.


ORDER

As the claim for service connection for a left foot 
disability is well grounded, the appeal is allowed to this 
extent only.

REMAND

The veteran has presented a well-grounded claim of 
entitlement to service connection for a left foot disability, 
thereby activating VA's duty to assist him in developing this 
issue.  A medical opinion is needed, however, to confirm 
whether the veteran has an identifiable disability of the 
left foot which is the result of his left foot injury in 
service.

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file any outstanding records of 
the veteran's private and/or VA medical 
treatment for left foot complaints since 
discharge from service which are not 
already associated with the file.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination.  If 
the veteran fails to appear for the 
examination, the notice advising him of 
the date and time of the examination and 
the address to which notice was sent must 
be included in the claims folder.  The 
claims folder and a copy of this remand 
must be made available to the examining 
physician in conjunction with the 
examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.  Such tests as the 
examining physician deems appropriate 
should be performed.  After examining the 
veteran, the physician should express an 
opinion in response to the following 
questions:

Does the veteran have a chronic 
disability of his left foot?  If so, 
what is the diagnosis or diagnoses?  
As to each diagnosed disability, the 
examiner should opine whether it is 
at least as likely as not that any 
existing chronic left foot 
disability is related to the left 
foot injury in service.

3.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a left foot disability.  
If the decision regarding the 
aforementioned claim remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998), and 
these claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals


 

